[cslogohorizontala02.jpg]
World Headquarters





January 14, 2015


Matthew W. Hardt
1730 Adeline Drive
Mechanicsburg, Pennsylvania 17050


Dear Matt:


On behalf of Cooper-Standard, I am pleased to confirm our offer of employment to
you as Executive Vice President of Cooper-Standard Holdings Inc. and its main
operating subsidiary, Cooper-Standard Automotive Inc. (collectively, the
“Company”) commencing Monday, February 2, 2015 and Executive Vice President,
Chief Financial Officer of the Company commencing Monday, March 2, 2015. In
these positions, you will be located in the Company’s world headquarters in
Novi, Michigan and will report to me. The following outlines the key terms of
our offer.


Base Salary. Your base salary will be $400,000 per year, paid bi-weekly, less
deductions and withholdings required by law. The base salaries of executive
officers of the Company are generally reviewed for possible adjustment in the
first quarter of each year.


Annual Incentive Award. You will be eligible to participate in the company’s
Annual Incentive Plan (“AIP”). Your target AIP award will be 65% of your annual
base salary, not subject to proration.


The annual incentive payout for 2015 will be based on the achievement of an
adjusted EBITDA target and the achievement of an Operation Cash Flow performance
goal established by the Compensation Committee of the Board of Directors. The
Compensation Committee will be reviewing the basis upon which achievement and
payout will be determined for performance year 2015 and beyond, and final
decisions are expected in this regard in the coming months.


Executive Severance Pay Plan. As an executive officer of the Company, you will
be eligible for severance benefits in the event of the termination of your
employment with the Company under certain circumstances under the Company’s
Executive Severance Pay Plan in accordance with the terms of the plan as in
effect at the time of termination.


Long Term Incentive Awards. You will also be eligible for long-term incentive
awards under the Cooper-Standard Holdings Inc. 2011 Omnibus Incentive Plan (the
“Omnibus Plan”) and the Cooper-Standard Automotive Inc. Long-Term Incentive Plan
(together, the “LTIP”). In the first quarter of 2015, you will receive LTIP
awards designed to have an aggregate value, at the time of grant, targeting
approximately $500,000.


In recent years, LTIP awards have included both performance and time-vested
equity components. As a reference, in 2014, the aggregate LTIP target award
value granted to the company’s senior management team was delivered in the
following manner:

39550 Orchard Hill Place • Novi, MI 48375 • Phone: (248) 596-5900 • Fax: (248)
596-6535

--------------------------------------------------------------------------------

[cslogohorizontala02.jpg]
World Headquarters









(i)
50% as performance share units, with the actual level of payout dependent on
achievement of financial objectives related to a full three year ROIC goal and
vested after three years;



(ii)
30% as stock options with an exercise price equal to the market price of the
company’s common stock on the date of grant and vested ratably over three years;
and



(iii)
20% as restricted stock units vested after three years.



Similar to its review of the Annual Incentive Plan, the Compensation Committee
will be reviewing the basis upon which achievement and payout will be determined
for the performance award component of the LTIP and also may consider allocating
the aggregate LTIP award across performance share units, restricted stock units,
and stock options in proportions different than the illustrative 2014
allocations outlined above. Final decisions are expected in the coming months.
 
Benefits. Coverage under the Company’s Health & Well-Being benefit program for
yourself and your eligible dependents will commence upon the first day of the
month following your hire date. Eligibility to participate in the Company’s
401(k) plan will commence 30 days after your first day of employment. In
addition, you will be eligible to participate in the Company’s Supplemental
Executive Retirement Plan (“SERP”). The SERP provides for an enhanced level of
retirement benefits and compensates for the loss of benefits under the 401(k)
plan resulting from certain limitations imposed by the Internal Revenue Code. In
all cases, eligibility and benefits provided are governed by the terms of the
applicable plan documents and may be modified from time to time at the Company’s
discretion and in accordance with the law.


Vacation. The Company’s vacation eligibility runs on a calendar year and
vacation days are accrued on a monthly basis. You will be eligible for 20 days
of paid vacation annually and will receive the full 20 days for 2015.


Company Car. You will be eligible to participate in the Company’s leased vehicle
program at the Executive level. The selection options and terms of the program
will be more clearly outlined after commencement of employment.
    
Non-Competition, Nondisclosure and Patent Assignment Agreement. As a condition
of your employment and prior to your commencement of work as an employee, you
must sign the Company’s Non-competition, Nondisclosure and Patent Assignment
Agreement, a copy of which is being sent to you with this letter for your
information and review.



39550 Orchard Hill Place • Novi, MI 48375 • Phone: (248) 596-5900 • Fax: (248)
596-6535

--------------------------------------------------------------------------------

[cslogohorizontala02.jpg]
World Headquarters

You agree that, if you are employed by the Company, the employment relationship
is “at-will” which means that either the Company or you may terminate the
employment relationship at any time with or without cause or notice. The
compensation and benefit plans and practices of the Company are subject to
modification or termination at the discretion of the Company at any time




in accordance with applicable law, and nothing herein constitutes an undertaking
by the Company to continue any such plan or practice as it may apply to you.


The terms and conditions set forth in this letter shall be governed and
construed in accordance with the laws of the State of Michigan.


Matt, it is a pleasure to be able to extend this offer of employment to you. We
are looking forward to your joining Cooper Standard.


Very truly yours,


Cooper-Standard Holdings Inc.
Cooper-Standard Automotive Inc.


/s/ Jeffrey S. Edwards


Jeffrey S. Edwards
Chairman and Chief Executive Officer


Enclosures via email




Accepted:     /s/ Matthew Hardt    
Matthew Hardt


Date:         January 26, 2015    





39550 Orchard Hill Place • Novi, MI 48375 • Phone: (248) 596-5900 • Fax: (248)
596-6535